Citation Nr: 0207516	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  02-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to December 8, 2000 
for the grant of a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954 and from January 1955 to February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In a statement dated in February 2002, the veteran's 
representative has argued that the veteran had submitted a 
timely notice of disagreement to a March 2001 VA letter which 
purportedly denied service connection for a cervical spine 
disorder.  A review of the claims file reveals, however, that 
no rating decision had been made concerning a cervical spine 
claim.  The March 2001 letter only informed the veteran that 
a rating decision concerning the cervical spine issue was 
being deferred pending submission of additional evidence by 
the veteran.  In correspondence which was received at the RO 
in August 2001, the veteran specifically wrote that he did 
not wish to pursue the issues included in the March 2001 
letter.  The issue of entitlement to service connection for a 
cervical spine disorder has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDINGS OF FACT

1.  A claim of entitlement to TDIU was received at the RO on 
December 8, 2000.  

2.  Prior to December 8, 2000, service-connected disabilities 
did not preclude substantially gainful employment.   


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to December 8, 2000, for the grant of entitlement 
to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private medical records, 
reports of VA examinations and testimony and correspondence 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Service connection was granted for residuals of an injury to 
the left shoulder girdle with post-operative scar in February 
1959 and a 10 percent disability evaluation was assigned.  In 
January 1968, the RO granted an increased rating to 40 
percent, effective from June 12, 1967, for residuals of an 
injury to the left shoulder girdle with fracture, posterior 
dislocation and paralysis of the left serratus nerve post-
operative infection and scarring and left anterior axillary 
scar.  

On VA examination in August 1997, the veteran reported that 
he was unemployed.  Physical examination revealed a reduced 
range of motion and weakness in the left shoulder and 
weakness in the hand grip on the left.  The diagnosis was 
physical findings consistent with an injury to the left 
spinal accessory, to the serratus anterior and multiple 
surgical scars with decreased strength and range of motion of 
the left shoulder.  

The veteran was treated in January 1998 for cervical 
myelopathy.  His main complaints were an inability to grasp 
small objects or perform any fine motor tasks of his upper 
extremities without significant difficulty.  He also reported 
upper extremity weakness which had increased over the prior 
several months and also urinary incontinence.  A myelogram 
revealed significant cervical stenosis at the C3-4 level.  
The veteran underwent a cervical corpectomy and fusion of C3 
with fibular allograft placement and cervical plate.  

On VA examination in February 1999, it was noted that the 
veteran injured his shoulder during active duty and had had 
five surgical procedures on the shoulder since that time.  He 
also reported chronic pain in his left shoulder and scapula.  
In late 1997, he developed progressive weakness and stiffness 
of the right arm and leg and evaluation with a cervical spine 
Computed Tomography (CT) revealed cervical spondylosis with 
some spinal cord impingement.  Surgery was performed in 
January 1998 with a C3 corpectomy and fusion of C2 to C4.  
Post-operatively, the veteran experienced some weakness and 
numbness of both hands and legs, but gradually recovered some 
function.  At the time of the examination, the veteran 
required support from a walker and had left hand and left leg 
weakness.  He also had carpal tunnel syndrome.  The 
impressions from the examination were chronic left shoulder 
pain secondary to injury with multiple surgical proceedings 
and status post cervical corpectomy and fusion for cervical 
spondylosis with residual cervical myelopathy, manifested as 
left hemiparesis and left hemisensory deficit.  

A VA joints examination which was also conducted in February 
1999 resulted in diagnoses of past history of persistent left 
shoulder pain post surgery times two and left shoulder 
dislocations with marked limitation of motion on physical 
examination.  

By rating decision dated in July 1999, the RO granted service 
connection for paralysis of the left serratus nerve (20% 
effective from June 24, 1997) and for wasting of the left 
supra and infraspinatus muscles (30% effective from June 24, 
1997) and also granted special monthly compensation based on 
loss of use of one hand, effective from June 24, 1997.  The 
veteran's combined service-connected disability rating was 70 
percent from June 24, 1997.  

A VA neurological evaluation was conducted in September 2000.  
The diagnosis was status post pinning of the left shoulder 
following multiple shoulder dislocations with subsequent 
surgeries for infection with multiple disfiguring scars on 
the anterior and posterior chest and axilla; atrophy of the 
supra, infraspinatus and deltoid muscles; painful severe 
limitation of motion of the left shoulder with a marked 
degree of pain on repetitive movement of the left shoulder; 
winging of the scapula secondary to paralysis of the long 
thoracic nerve.  The examiner noted an additional diagnosis 
of status post cervical effusion for cervical disk disease 
and cervical stenosis with residual weakness of 4/5 in the 
remainder of the left arm and bilaterally hyper-reflexia 
Babinski's and spasticity of the legs; four disfiguring scars 
on the anterior and posterior chest wall resulting from 
chronic subluxations and infection.  The examiner 
specifically opined that the combination of the veteran's 
illnesses made him clearly unemployable and a substantial 
degree of the unemployability (at least 60%) was secondary to 
the veteran's shoulder injury and the subsequent neuronal 
damage and infections and chronic pain.  

On December 8, 2000, the veteran submitted an application for 
increased compensation based on unemployability.  

In April 2001, the RO granted TDIU, effective from December 
8, 2000.  At the same time, the RO reduced the disability 
evaluation assigned for wasting of the left supra and 
infraspinatus muscles from 30% to 20% (effective April 1, 
2001) due to clear and unmistakable error as a 20% evaluation 
was the maximum disability evaluation available under the 
rating schedule for a non-dominant arm.  The veteran's 
combined service-connected disability evaluation was also 
reduced to 60% effective from April 1, 2001.  The RO deferred 
adjudication of claims for service connection for cervical 
myelopathy with degenerative changes, weakness of the right 
hand, and shell fragment wounds to the head and groin.   

The veteran testified before the undersigned Member of the 
Board in April 2002 that, from approximately December 1999 to 
December 2000, he was completely paralyzed in his legs and 
arms subsequent to the surgery on his cervical vertebrae.  He 
indicated that he was hospitalized for months at different 
facilities while recuperating.  Eventually, the feeling 
returned in his extremities.  With regard to his work 
history, he testified that since his discharge from military 
service in 1958, he worked once in 1982 for three months 
driving a cab.  He indicated he was fired from that job due 
to an inability to carry or load luggage.  He further stated 
that he also worked for four days for a roofing company.  The 
veteran opined that April of 1998 should be the effective 
date for the grant of TDIU because he was not working at that 
time and could not work even if he wanted to.  He indicated 
that his paralysis began in December 1997.  The veteran's 
representative alleged that there were problems with the 
District of Columbia Regional Office's date stamping of 
correspondence it received.  The representative reported that 
he filled out VA Form 8940 in April 2000.  The representative 
argued that the evidence of record clearly indicated that the 
veteran was unemployable as a result of his service-connected 
disabilities one year prior to the submittal of VA Form 8940.  

Criteria and Analysis

The veteran has asserted that he warrants an earlier 
effective date for the grant of a TDIU of either sometime in 
December 1997, when he underwent surgery which he alleged 
caused him to be unemployable or April 15, 1998, which he 
alleged was the day that he filed his original claim for 
compensation due to paralysis from a surgical procedure was 
received.  

The earliest effective date for an increased evaluation 
(which includes a claim for a TDIU) is that which is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Additionally, under 38 C.F.R. § 3.155(a) (2001), 
the veteran or a representative of the veteran can file an  
informal claim by communicating an intent to apply for one or 
more VA benefits.  

The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. 3.157(b) (2001), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits, which 
would include an informal claim for a TDIU, see Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R.  
3.157(b). 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  

Total disability ratings for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from common etiology or a single accident, or 
affecting a single body system, such as orthopedic, will be 
considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet.  
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability). 

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the claim of an effective date, prior to December 8, 
2000, for the grant of a TDIU.  The first evidence of an 
intent to claim entitlement to TDIU was received on December 
8, 2000 in the form of a VA Form 21-8940.  Prior to that time 
there was no formal or informal indication that the veteran 
was unemployable due solely to his service-connected 
disabilities.  

The veteran's representative has testified that he filled out 
VA Form 21-8940 in April 2000 and further alleged that the RO 
had problems with the correct date stamping of correspondence 
it received.  The actual VA Form 21-8940 of record is dated 
by the veteran as either April 28 or November 28 of 2000.  
However, a review of a transmittal memorandum from the 
veteran's representative which specifically references an 
attached VA Form 21-8940 was dated by the representative as 
December 1, 2000 and date stamped by the RO with the December 
8, 2000 date stamp.  The Board finds the representative's 
argument that the RO incorrectly date stamped receipt of the 
VA Form 21-8940 to be without merit.  

The Board notes the veteran was hospitalized in January 1998, 
but this was for treatment of cervical myelopathy.  Service 
connection has never been granted for cervical myelopathy.  A 
rating decision dated in April 2001 deferred, in pertinent 
part, adjudication of the claim for service connection for 
cervical myelopathy with degenerative change.  The veteran 
subsequently dropped this claim.  

As December 8, 2000 has been determined as the date of the 
receipt of the claim of entitlement to a TDIU, the Board must 
determine if it is factually ascertainable that an increase 
in disability had occurred within one year.  The Board finds 
no such increase.  Most of the veteran's medical problems 
since 1998 were attributed to a nonservice-connected cervical 
spine disability.  While the veteran has testified that he 
was paralyzed in 1999, a review of the medical evidence of 
record indicates that the paralysis was due to the 
nonservice-connected cervical spine disability.  Furthermore, 
even if the paralysis was caused by the service-connected 
left shoulder disability, the veteran testified that the 
paralysis began in December 1997, more than one year prior to 
the receipt of the December 8, 2000 claim for TDIU.  In 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the United 
States Court of Appeals for Veterans Claims ("the Court") 
held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper. VAOPGCPREC 12-98 at 3.   

In sum, under the facts of this case there is no basis for 
assigning a date prior to December 8, 2000, as the effective 
date for the grant of TDIU benefits. 38 U.S.C.A. §§ 1155, 
5110; 38 C.F.R. § 3.400.


ORDER

The appeal is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

